Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "130" and "150" have both been used to designate the “control board.”  
Reference characters "130," "150," and "250" have been used to designate the “camera.”
Reference characters "150" and "250" have both been used to designate the “mobile phone.”
Reference characters "720" and "750" have both been used to designate “non-volatile memory.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “130” has been used to designate both the “camera” and the “control board.”  
Reference character “150” has been used to designate the “mobile phone,” the “camera,” and the “control board.”
Reference character “250” has been used to designate both the “camera” and the “mobile phone.”
Reference character “750” has been used to designate both the “real-time clock (RTC)” and the “non-volatile memory.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 8 and 18 recite the limitation that “…if said pre-trained deep neural net algorithm indicates presence of disease, then…” which in an interpretation may be construed as a conditional limitation where the conditional limitation may not be given a full weight in light of the below decisions. Claim 9 depends from claim 8 and is therefore subject to the same interpretation. 
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 6, the term “about 405 nanometers (nm)” is used which is a relative term that renders the claim indefinite. The term “about 405 nanometers (nm)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For this reason, the wavelength of the generated first light is rendered indefinite. 
Further regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “operating operates said light source to generate said first light with a wavelength of about 405 nanometers,” and the claim also recites “operating operates said light source to generate said first light with wavelengths of 415 nm and 540 nm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 19 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more. These claims recite examining an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band. 
The limitation of examining an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “providing a light source,” “operating said light source,” a “non-transitory machine readable medium storing one or more sequences of instructions,” and “using a system” nothing in claims 1 and 19 precludes them from practically being performed in the mind. For example, but for the “non-transitory machine readable medium storing one or more sequences of instructions” language, “examining” in the context of claims 1 and 19 encompasses the user manually viewing “an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a non-transitory machine readable medium storing one or more sequences of instructions … using a system. The system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory machine readable medium storing one or more sequences of instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Song, Bofan et al. "Automatic classification of dual-modalilty, smartphone-based oral dysplasia and malignancy images using deep learning," Biomed. Opt. Express 9, 5318-5323 (2018) (hereinafter, “Song”).
	Regarding claim 1, Song discloses a method of identifying existence of oral diseases (See Song: Abst. (clarifying that the research regards, "image classification approach based on autofluorescence and white light images using deep learning methods … for oral cancer classification")), the method comprising: providing a light source operable to provide light in one of a plurality of wavelength bands (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging")), wherein the light with the corresponding wavelength band of the plurality of wavelength bands accentuates a corresponding feature indicative of a respective set of diseases (See Song: Pg. 5321, section 2.3 Data acquisition, Para. 3 (stating that, "for OPML [oral potentially malignant lesions] and malignant regions, there is loss of autofluorescence signal and the color in white light images is not uniform")); operating said light source to generate a first light with a desired wavelength band to illuminate a target area in a mouth of a subject (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that, "autofluorescence and white light imaging have been used for oral cancer detection independently, but each has its own limitation. We propose dual-modal imaging to improve the system sensitivity and specificity") and Pg. 3, Section 2.1 Dual-modal imaging platform, Para. 2 (clarifying that, "[a]utofluorescence and white light image pairs are captured")); and examining an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (providing that after capture the, "automatic classification algorithm and a reminder email to remote specialists are both triggered ... [and a] deep learning approach classifies the image pairs for oral dysplasia and malignancy. After receiving the reminder email, the remote specialist can log into the platform and provide diagnosis from anywhere via web browser")).
	Regarding claim 2, Song discloses the method of claim 1 (See above discussion), wherein said providing and said operating are performed in a mobile phone (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist")).
	Regarding claim 10, Song discloses a mobile phone  (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone")) comprising: a light source operable to provide light with one of a plurality of wavelength bands (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging")), wherein the light with the corresponding wavelength band of the plurality of wavelength bands accentuates a corresponding feature indicative of a respective disease (See Song: Pg. 5321, section 2.3 Data acquisition, Para. 3 (stating that, "for OPML [oral potentially malignant lesions] and malignant regions, there is loss of autofluorescence signal and the color in white light images is not uniform")); a processor to operate said light source to generate a first light with a desired wavelength band to illuminate a target area in a mouth of a subject (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist")); and an image capture apparatus to form an image based on the reflected light from the target area (See Song: Pg. 5321, Section 2.3 Data acquisition, Fig. 3 Caption (providing that the, "dual-modal image pairs [were] captured from the dual-modal mobile imaging device")).
	Regarding claim 19,  Song discloses a non-transitory machine readable medium storing one or more sequences of instructions for enabling a user to identify existence of oral diseases using a system (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist") and Abst. (clarifying that the research regards, "image classification approach based on autofluorescence and white light images using deep learning methods … for oral cancer classification")), wherein execution of said one or more instructions by one or more processors contained in said system enables said system to perform the actions of providing a light source operable to provide light in one of a plurality of wavelength bands (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist")), wherein the light with the corresponding wavelength band of the plurality of wavelength bands accentuates a corresponding feature indicative of a respective set of diseases (See Song: Pg. 5321, section 2.3 Data acquisition, Para. 3 (stating that, "for OPML [oral potentially malignant lesions] and malignant regions, there is loss of autofluorescence signal and the color in white light images is not uniform")); operating said light source to generate a first light with a desired wavelength band to illuminate a target area in a mouth of a subject (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that, "autofluorescence and white light imaging have been used for oral cancer detection independently, but each has its own limitation. We propose dual-modal imaging to improve the system sensitivity and specificity") and Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (clarifying that, "[a]utofluorescence and white light image pairs are captured")); and examining an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (providing that after capture the, "automatic classification algorithm and a reminder email to remote specialists are both triggered ... [and a] deep learning approach classifies the image pairs for oral dysplasia and malignancy. After receiving the reminder email, the remote specialist can log into the platform and provide diagnosis from anywhere via web browser")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Uthoff, Ross, et al. "Development of a dual-modality, dual-view smartphone-based imaging system for oral cancer detection," Proc. SPIE 10486, Design and Quality for Biomedical Technologies XI, 104860V (2018) (hereinafter, “Uthoff”).
Regarding claim 3, Song discloses the method of claim 2 (See above discussion) [including] … said examining (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (providing that after capture the, "automatic classification algorithm and a reminder email to remote specialists are both triggered ... [and a] deep learning approach classifies the image pairs for oral dysplasia and malignancy. After receiving the reminder email, the remote specialist can log into the platform and provide diagnosis from anywhere via web browser")), and therefore substantially what is described by claim 3.
However, Song fails to disclose wherein said examining is also performed in said mobile phone. 
Nevertheless, Uthoff teaches wherein said examining is also performed in said mobile phone (See Uthoff: Abst. (clarifying that the disclosure regards, "[o]ral cancer ... [and] an implementation of auto fluorescence imaging (AFI) and white light imaging (WLI) on a smartphone platform providing inexpensive early detection of cancerous conditions in the oral cavity ... Custom electronics synchronize image capture and external LED operation for the excitation of tissue fluorescence. A custom Android application captures images and an image processing algorithm provides likelihood estimates of cancerous conditions")).
The teachings of Song and the teachings of Uthoff are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Uthoff to provide for what is described in claim 3. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure."
Regarding claim 11, Song discloses the mobile phone of claim 10 (See above discussion), and therefore substantially what is described by claim 11.
However, Song fails to disclose wherein the processor is operable to examine an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band.
Nevertheless, Uthoff teaches wherein the processor is operable to examine an image formed by the reflected light from the target area for the existence of an oral disease corresponding to the desired wavelength band (See Uthoff: Abst. (clarifying that the disclosure regards, "[o]ral cancer ... [and] an implementation of auto fluorescence imaging (AFI) and white light imaging (WLI) on a smartphone platform providing inexpensive early detection of cancerous conditions in the oral cavity ... Custom electronics synchronize image capture and external LED operation for the excitation of tissue fluorescence. A custom Android application captures images and an image processing algorithm provides likelihood estimates of cancerous conditions")).
The teachings of Song and the teachings of Uthoff are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Uthoff to provide for what is described in claim 11. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Uthoff as applied to claim 3 above, and further in view of Yan, Yung-Jhe et al. “Portable LED-induced autofluorescence spectroscopy for oral cancer diagnosis.” Journal of biomedical optics vol. 22,4 (2017) (hereinafter, “Yan”).
Regarding claim 4, Song in view of Uthoff teaches the method of claim 3 (See above discussion), further comprising: … an optical filter in the path of said reflected light, wherein the filter additionally accentuates said corresponding feature (See Song: Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (providing that, "a long pass filter is added in front of the CMOS sensor to block the excitation wavelengths, the blue channel of the WLI has low signal and high noise ... and is excluded")), and therefore substantially what is described by claim 4. 
However, Song in view of Uthoff fails to disclose operating a filter switching mechanism to position an optical filter in the path of said reflected light.
Nevertheless, Yan teaches operating a filter switching mechanism to position an optical filter in the path of said reflected light (See Yan: Pg. 045007-3, Right Col., Section 3 Design and Embodiment (providing that a, "rotary filter ring is integrated with the detector head for users to select the bandpass filter of interest")).
The teachings of Song, the teachings of Uthoff, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff and the teachings of Yan to provide for what is described in claim 4. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries." 
Regarding claim 5, Song in view of Uthoff and further in view of Yan teaches the method of claim 4 (See above discussion), and therefore substantially what is described by claim 5. Furthermore, Song in view of Uthoff and further in view of Yan teaches wherein said respective disease is one of tooth cavity, gum disease, oral mucosal abnormality, and hyper-keratinized and dysplastic lesions (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (providing that after capture the, "automatic classification algorithm and a reminder email to remote specialists are both triggered ... [and a] deep learning approach classifies the image pairs for oral dysplasia and malignancy. After receiving the reminder email, the remote specialist can log into the platform and provide diagnosis from anywhere via web browser")).
 The teachings of Song, the teachings of Uthoff, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff and the teachings of Yan to provide for what is described in claim 5. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Regarding claim 6, Song in view of Uthoff and further in view of Yan teaches the method of claim 5 (See above discussion), and therefore substantially what is described by claim 6. Furthermore, Song in view of Uthoff and further in view of Yan teaches wherein said operating operates said light source to generate said first light with a wavelength of about 405 nanometers (nm) (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging")) and said operating a filter switching mechanism positions a band-pass optical filter having a pass band centered at around 540 nm in the path of said reflected light (See Yan: Pg. 045007-4, Left Col., Para. 2 (clarifying that the, "rotary filter ring contains three bandpass filters, with wavelength regions of ∼490 to 590 nm")) to enable identification of said hyper-keratinized and dysplastic lesions (See Yan : Pg. 045007-4, Left Col., Section 4 Materials and Methods (stating that the, "study recruited patients who were … at the mentioned hospital because of suspicious oral lesions")), wherein said operating operates said light source to generate said first light with wavelengths of 415 nm (See Yan: Pg. 045007-4, Left Col., Para. 2 (stating that the, "LED light source has … [an] excitation wavelength [region from] … 390 to 425 nm")) and 540 nm (See Song : Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes ... four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), and said operating a filter switching mechanism positions an all-pass optical filter in the optical path of said reflected light (See Yan: Pg. 045007-6, Left Col., Section 6 Discussion, Para. 2 (providing that the analysis was conducted, "with and without filters"); Please note that for the purposes of this examination "an all-pass optical filter" is being interpreted to include the description provided in Paragraph [041] of the present disclosure which says that, "all-pass filter (effectively impl[ies] that no filtering action is performed when this filter is used.") to enable identification of said oral mucosal abnormality (See Yan: Pg. 045007-3, Left Col., Para. 1 (providing that, "photons can be viewed as fluorescence from the oral mucosal surface. The reduced fluorophores ... in the epithelium, and collagen and elastin crosslinks in the stroma have been reportedly associated with the development and progression of oral neoplasia")).
 The teachings of Song, the teachings of Uthoff, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff and the teachings of Yan to provide for what is described in claim 6. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Regarding claim 7, Song in view of Uthoff and further in view of Yan teaches the method of claim 5 (See above discussion), and therefore substantially what is described by claim 7. Furthermore, Song in view of Uthoff and further in view of Yan teaches wherein said operating operates said light source to generate white light (See Song : Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes ... four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), and said operating a filter switching mechanism positions an all-pass optical filter in the light path of said reflected light (See Yan: Pg. 045007-6, Left Col., Section 6 Discussion, Para. 2 (providing that the analysis was conducted, "with and without filters"); Please note that for the purposes of this examination "an all-pass optical filter" is being interpreted to include the description provided in Paragraph [041] of the present disclosure which says that, "all-pass filter (effectively impl[ies] that no filtering action is performed when this filter is used.") to generate a red, green, blue (RGB) image (See Yan: Pg. 045007-5, Left Col., Section 5 Results and Analysis, Para. 2 (clarifying that, "[e]ach intensity value of ROI in the captured images was calculated, and the values were normalized as red, green, and blue intensities"); Fig. 8 (providing in the caption on pg. 045007-5 that the figure shows the, "representative images of tumor tissues (T) and normal tissues (N) illuminated with ... excitations without or with the bandpass filter")) to enable identification of said gum disease (See Yan: Pg. 045007-5, Left Col., Section 5 Results and Analysis, Para. 1 (clarifying that, "anatomical sites were located in the … gum")).
 The teachings of Song, the teachings of Uthoff, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of identifying the existence of an oral disease using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff and the teachings of Yan to provide for what is described in claim 7. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Uthoff, further in view of Yan as applied to claim 7 above, and further in view of Thierbach, Konstantin et al. “Combining Deep Learning and Active Contours Opens The Way to Robust, Automated Analysis of Brain Cytoarchitectonics.” (2018) (hereinafter, “Thierbach”). 
Regarding claim 8, Song in view of Uthoff, further in view of Yan teaches the method of claim 7 (See above discussion), wherein said identification of said gum disease further comprises: removing red and blue components of said RGB image to obtain a green image (See Song: Pg. 5322, Section 2.5 Data preparation for dual-modal image classification (providing that design, "create[d] a single three-channel image using the green ... [channel] from the white light image")); converting said green image to a grayscale image (See Song: Fig. 4 (showing a grayscale image of the "new three-channel image  [which] uses the green … [channel] from the white light image," shown below)); applying a histogram equalizer function to said grayscale image to cause equalization and normalization of said grayscale image, and increase contrast in the grayscale image, said applying said histogram equalizer function generating a normalized and contrasted image (See Song: Pg. 5321, Section 2.4 Image enhancement, Para. 1 (stating that an, "adaptive histogram equalization method is used to improve the quality for the images with low brightness and contrast. The method increases contrast by equalizing the distribution of pixel intensities in the image") and Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (clarifying that, "to train the CNN, we create a single three-channel image using the... channels from the white light image and the normalized ratio ... channels from the autofluorescence image as the third channel. The fused data feeds the neural network")); passing said normalized and contrasted image to a pre-trained deep neural net algorithm to classify whether said normalized and contrasted image indicates presence of disease (See Song: Abst. (providing that, "information from the autofluorescence and white light image pair is extracted, calculated, and fused to feed the deep learning neural networks … [and the] results demonstrate the effectiveness of deep learning methods in classifying dual-modal images for oral cancer detection") and Pg. 5, Section 2.6 Dual-modal deep learning methods, Para. 2 (clarifying that the, "study uses CNN-M pre-trained using ImageNet")), wherein said deep neural net algorithm uses a supervised CNN (convolutional neural network) (See Song: Pg. 5320, Para. 1 (stating that, "a dual-modal CNN [Convolutional Neural Network] classification method for oral cancer for point-of-care mobile imaging applications [is proposed]")); if said pre-trained deep neural net algorithm indicates presence of disease (See Song: Pg. 5323, Section 3. Results (clarifying that, "image pairs are used in the study and are assigned to categories ‘normal’ or ‘suspicious’, where ‘suspicious’ includes images labeled with OPML and malignant lesions")), then passing said normalized and contrasted image through a thresholding algorithm to create a pixelated image that highlights the areas that have high contrast values (See Song: Pg. 5321, Section 2.4 Image enhancement, Para. 1 (stating that an, "adaptive histogram equalization method is used to improve the quality for the images with low brightness and contrast. The method increases contrast by equalizing the distribution of pixel intensities in the image") and Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (clarifying that, "to train the CNN, we create a single three-channel image using the... channels from the white light image and the normalized ratio ... channels from the autofluorescence image as the third channel. The fused data feeds the neural network")), and therefore substantially what is described by claim 8.
However, Song in view of Uthoff, further in view of Yan teaches fails to teach passing said pixelated image to a contour recognition algorithms to identify and highlight diseased areas in said pixelated image.
Nevertheless, Thierbach teaches passing said pixelated image to a contour recognition algorithms to identify and highlight diseased areas in said pixelated image (See Thierbach: Pg. 2, Para. 8 (providing that in, "this work ... the complementary strengths of CNNs and topology aware active contours [are combined] into a robust workflow to detect and segment cells that ... requires only minimal annotations") and Pg. 4, Section 2.3 Cell Segmentation Workflow (clarifying that the, "basic concept is as follows: Training: Pairs of image stacks (annotated centroids convolved by a spherical kernel and raw data) are fed into MS-D network. The network is trained to directly segment a spherical region of radius 3 around the annotated cell centroid. Prediction: MS-D predicts probability maps of cell positions from the raw image. These centroid probabilities are thresholded and used to initialize the active contour segmentation that segments the cells")).
The teachings of Song, the teachings of Uthoff, the teachings of Yan, and the teachings of Thierbach are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods used in diagnostic medical imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff, the teachings of Yan, and the teachings of Thierbach to provide for what is described in claim 8. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries." Also, because Thierbach Page 2, Paragraph 7, provides the motivation that using, "Active Contour methods ... can guarantee the smoothness of contours and a consistent topology ... [which are] features that improve cell segmentation in challenging conditions and prevent splitting and merging of contours during segmentation."

    PNG
    media_image1.png
    694
    1122
    media_image1.png
    Greyscale

Song Fig. 4
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Uthoff, further in view of Yan and Thierbach as applied to claim 8 above, and further in view of Rao, Sree “Epidemiology of oral cancer in India: a life course study.” (2014) (hereinafter, “Rao”).
Regarding claim 9, Song in view of Uthoff, further in view of Yan and Thierbach teaches the method of claim 8 (See above discussion), and therefore substantially what is described by claim 9.
However, Song in view of Uthoff, further in view of Yan and Thierbach fails to teach further comprising computing a patient's risk of oral cancer according to an equation: ocr = (wl*s) + (w2*ct) + (w3*cqwt) + (w4*cqnt) + (w5*al) + (w6*fc) + (w7*fh) + (w8*rm), wherein s equals 1 if said patient smokes and equals 0 if said patient does not smoke, wherein ct equals 1 if said patient chews tobacco and equals 0 if said patient does not chew tobacco, wherein cqwt equals 1 if said patient chews quid with tobacco and equals 0 if said patient does not chew quid with tobacco, wherein cqnt equals 1 if said patient chews quid without tobacco and equals 0 if said patient does not chew quid without tobacco, wherein al equals 1 if said patient consumes alcohol and equals 0 if said patient does not consume alcohol, wherein fc equals 1 if said patient consumes fruit and equals 0 if said patient does not consume fruit, wherein fh equals 1 is said patient has a family history of cancer and equals 0 if said patient does not have a family history of cancer, wherein rm equals 1 if said patient does not rinse mouth after eating and equals 0 if said patient rinses mouth after eating, wherein ocr equals patient's risk of oral cancer, wherein said equation is based on data from other oral cancer patients, and wl, w2, w3, w4, w5, w6, w7 and w8 are weights pre-calculated using a regression technique.
Nevertheless, Rao teaches further comprising computing a patient's risk of oral cancer according to an equation: ocr = (wl*s) + (w2*ct) + (w3*cqwt) + (w4*cqnt) + (w5*al) + (w6*fc) + (w7*fh) + (w8*rm) (See Rao: Pg. 128, Section 6.5.1 Model development (clarifying the considerations made in developing a model which assessed a patient's risk of oral cancer including that the, "[o]dds ratios were adjusted … [and s]tatistically significant predictors at the bivariate level were included in the multivariable logistic regression")), wherein s equals 1 if said patient smokes and equals 0 if said patient does not smoke (See Rao: Pg. 127, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included p]articipants who regularly smoked")), wherein ct equals 1 if said patient chews tobacco and equals 0 if said patient does not chew tobacco (See Rao: Pg. 127, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included p]articipants who regularly chewed tobacco")), wherein cqwt equals 1 if said patient chews quid with tobacco and equals 0 if said patient does not chew quid with tobacco (See Rao: Pg. 127, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included p]articipants who regularly chewed tobacco and ... quid")), wherein cqnt equals 1 if said patient chews quid without tobacco and equals 0 if said patient does not chew quid without tobacco (See Rao: Pg. 127, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included p]articipants who regularly chewed tobacco ... or quid")), wherein al equals 1 if said patient consumes alcohol and equals 0 if said patient does not consume alcohol (See Rao: Pg. 127, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included] participants who regularly consumed alcohol")), wherein fc equals 1 if said patient consumes fruit and equals 0 if said patient does not consume fruit (See Rao: Pg. 127-128, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included participant's f]requency of fruit consumption") and Page 22, Section 2.4.6.2 Diet (clarifying that, "[d]iet has been investigated for risk enhancement and risk reduction for oral cancer … [including where] consumption of … fruits is found to be protective against oral cancer … [and where] reduced intake of fruits ... increased the risk for oral cancer")), wherein fh equals 1 is said patient has a family history of cancer and equals 0 if said patient does not have a family history of cancer (See Rao: Pg. 127-128, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included participant's f]amily history of UADT [Upper Aero-Digestive Tract] cancer")), wherein rm equals 1 if said patient does not rinse mouth after eating and equals 0 if said patient rinses mouth after eating (See Rao: Pg. 127-128, Section 6.4.3 Potential predictors (providing that the, "predictors were chosen based on a literature search for plausible risk factors for oral cancer … Predictors … were dichotomised … [and included participant's] practice of rinsing the mouth with water after eating")), wherein ocr equals patient's risk of oral cancer (See Rao: Pg. 128, Section 6.5.1 Model development (clarifying the considerations made in developing a model which assessed a patient's risk of oral cancer including that the, "[o]dds ratios were adjusted … [and s]tatistically signficant predictors at the bivariate level were included in the multivariable logistic regression")), wherein said equation is based on data from other oral cancer patients (See Rao: Pg. 126, Section 6.4.2 Participant selection and recruitment (clarifying the patient population used for model development as including, "[i]ncident cases histopathologically diagnosed with oral cancer")), and wl, w2, w3, w4, w5, w6, w7 and w8 are weights pre-calculated using a regression technique (See Rao: Pg. 128, Section 6.5.1 Model development (clarifying the considerations made in developing a model which assessed a patient's risk of oral cancer including that the, "[o]dds ratios were adjusted … [and s]tatistically signficant predictors at the bivariate level were included in the multivariable logistic regression")).
The teachings of Song, the teachings of Uthoff, the teachings of Yan, the teachings of Thierbach, and the teachings of Rao are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods used in diagnostic medical imaging or diagnosing oral disease. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Uthoff, the teachings of Yan, the teachings of Thierbach, and the teachings of Rao to provide for what is described in claim 9. This is because Uthoff Page 3, Section 1. Introduction, provides the motivation that the, "[s]martphone-based medical [device] can provide extensive data collection and transfer capabilities in a compact, easy-to-use format for point-of-care imaging. These tools are easily deployable in low and middle income countries that lack extensive healthcare infrastructure." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries." Additionally, this is because Thierbach Page 2, Paragraph 7, provides the motivation that using, "Active Contour methods ... can guarantee the smoothness of contours and a consistent topology ... [which are] features that improve cell segmentation in challenging conditions and prevent splitting and merging of contours during segmentation."  Also, because Rao Page 15, Paragraph 3, states that the, "advantages of screening include early diagnosis and reduction in morbidity and mortality." 
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hwang (US 10,539,463 B2). 
Regarding claim 12, Song discloses the mobile phone of claim 10 (See above discussion), wherein said processor executes a software application which provides a user interface for a user to specify said desired wavelength band (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist") and Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging, and four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), said mobile phone further comprising: a control board to receive a command from said processor and to control said light source to generate said first light with said desired wavelength band (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist") and Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging, and four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), and therefore substantially what is described by claim 12.
However, Song fails to disclose wherein said processor receives a user input specifying said desired bandwidth from said user interface and generates said command.
Nevertheless, Hwang teaches wherein said processor receives a user input specifying said desired bandwidth from said user interface and generates said command (See Hwang: Col. 2, Lines 49-51 (clarifying that the, "optical system may further include a light source configured to emit light toward the object to be photographed"), Col. 8, Lines 18-20 (stating that the, "light source which corresponds to ... a desired wavelength band may be turned on among the plurality of light sources"), and Col. 10, Lines 58-59 (providing that the, "controller ... may control light emitted from a light source")).
The teachings of Song and the teachings of Hwang are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Hwang to provide for what is described in claim 12. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required."
Regarding claim 13, Song in view of Hwang teaches the mobile phone of claim 12 (See above discussion), and therefore substantially what is described by claim 13. Furthermore, Song in view of Hwang teaches further comprising a filter switching mechanism comprising a plurality of optical filters (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal")), wherein said processor is further operable to cause said filter switching mechanism to position a first filter of said plurality of optical filters in the path of said reflected light (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")), wherein said first filter additionally accentuates said corresponding feature (See Song: Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (providing that, "a long pass filter is added in front of the CMOS sensor to block the excitation wavelengths, the blue channel of the WLI has low signal and high noise ... and is excluded")), wherein said user input also specifies said first filter (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")), wherein said control board is further designed to control said filter switching mechanism to position said first filter in the path of said reflected light in response to receipt of said command from said processor (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit"))
The teachings of Song and the teachings of Hwang are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Hwang to provide for what is described in claim 13. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required."
Regarding claim 14, Song in view of Hwang teaches the mobile phone of claim 13 (See above discussion), and therefore substantially what is described by claim 14. Furthermore, Song in view of Hwang teaches wherein said respective disease is one of tooth cavity, gum disease, oral mucosal abnormality, and hyper-keratinized and dysplastic lesions (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 2 (providing that after capture the, "automatic classification algorithm and a reminder email to remote specialists are both triggered ... [and a] deep learning approach classifies the image pairs for oral dysplasia and malignancy. After receiving the reminder email, the remote specialist can log into the platform and provide diagnosis from anywhere via web browser")).
The teachings of Song and the teachings of Hwang are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Hwang to provide for what is described in claim 14. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required."
Regarding claim 20, Song discloses the non-transitory machine readable medium of claim 19 (See above discussion), wherein said system is a mobile phone (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (stating that the, "platform ... consists of a commercial LG G4 Android smartphone, a whole mouth imaging attachment (not shown), an intraoral imaging attachment, an LED driver, a mobile app, and a cloud-based image processing and storage server ... [and the] custom Android application provides a user interface, controls the phone along with external peripherals, and enables communication with the cloud server and remote specialist")) … wherein the filter additionally accentuates said corresponding feature (See Song: Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (providing that, "a long pass filter is added in front of the CMOS sensor to block the excitation wavelengths, the blue channel of the WLI has low signal and high noise ... and is excluded")), and therefore substantially what is described by claim 20.
However, Song fails to disclose wherein said non-transitory machine readable medium further comprising instructions for: operating a filter switching mechanism to position an optical filter in the path of said reflected light.
Nevertheless, Hwang teaches wherein said non-transitory machine readable medium further comprising instructions for: operating a filter switching mechanism to position an optical filter in the path of said reflected light (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")).
The teachings of Song and the teachings of Hwang are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile phone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Song with the teachings of Hwang to provide for what is described in claim 20. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required."

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hwang as applied to claim 14 above, and further in view of Yan.
Regarding claim 15, Song in view of Hwang teaches the mobile phone of claim 14 (See above discussion) wherein said processor is designed to operate said light source to generate said first light with a wavelength of 405 nanometers (nm) (See Song: Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes six 405 nm Luxeon UV U1 LEDs … to enable the autofluorescence imaging")) and position a … filter (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")), and therefore substantially what is described by claim 15.
However, Song in view of Hwang fails to teach a band-pass optical filter having a pass band centered at 540 nm in the path of said reflected light to enable identification of said hyper-keratinized and dysplastic lesions.
Nevertheless, Yan teaches a band-pass optical filter having a pass band centered at 540 nm in the path of said reflected light (See Yan: Pg. 045007-4, Left Col., Para. 2 (clarifying that the, "rotary filter ring contains three bandpass filters, with wavelength regions of ∼490 to 590 nm")) to enable identification of said hyper-keratinized and dysplastic lesions (See Yan : Pg. 045007-4, Left Col., Section 4 Materials and Methods (stating that the, "study recruited patients who were … at the mentioned hospital because of suspicious oral lesions")).
The teachings of Song, the teachings of Hwang, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Hwang and the teachings of Yan to provide for what is described in claim 15. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Regarding claim 16, Song in view of Hwang teaches the mobile phone of claim 14 (See above discussion) … [a light with wavelength of] 540 nm (See Song : Pg. 3, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes ... four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), and position [a filter] (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")), and therefore substantially what is described by claim 16.
However, Song in view of Hwang fails to teach wherein said processor is designed to operate said light source to generate said first light with wavelengths of 415 nm and … an all-pass optical filter in the optical path of said reflected light to enable identification of said oral mucosal abnormality.
Nevertheless, Yan teaches wherein said processor is designed to operate said light source to generate said first light with wavelengths of 415 nm (See Yan: Pg. 045007-4, Left Col., Para. 2 (stating that the, "LED light source has … [an] excitation wavelength [region from] … 390 to 425 nm")) and … an all-pass optical filter in the optical path of said reflected light (See Yan: Pg. 045007-6, Left Col., Section 6 Discussion, Para. 2 (providing that the analysis was conducted, "with and without filters"); Please note that for the purposes of this examination "an all-pass optical filter" is being interpreted to include the description provided in Paragraph [041] of the present disclosure which says that, "all-pass filter (effectively impl[ies] that no filtering action is performed when this filter is used.") to enable identification of said oral mucosal abnormality (See Yan: Pg. 045007-3, Left Col., Para. 1 (providing that, "photons can be viewed as fluorescence from the oral mucosal surface. The reduced fluorophores ... in the epithelium, and collagen and elastin crosslinks in the stroma have been reportedly associated with the development and progression of oral neoplasia")).
The teachings of Song, the teachings of Hwang, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Hwang and the teachings of Yan to provide for what is described in claim 16. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Regarding claim 17, Song in view of Hwang teaches the mobile phone of claim 14 (See above discussion), wherein said processor operates said light source (See Hwang: Col. 2, Lines 49-51 (clarifying that the, "optical system may further include a light source configured to emit light toward the object to be photographed"), Col. 8, Lines 18-20 (stating that the, "light source which corresponds to ... a desired wavelength band may be turned on among the plurality of light sources"), and Col. 10, Lines 58-59 (providing that the, "controller ... may control light emitted from a light source")) to generate white light (See Song : Pg. 5320, Section 2.1 Dual-modal imaging platform, Para. 1 (providing that the, "system utilizes ... four 4000 K Luxeon Z ES LEDs for white light imaging (WLI)")), and position … [a filter] (See Hwang: Col. 2, Lines 16-20 (providing that the, "mobile multispectral imaging device may further include a driving unit configured to drive the filter wheel to place one selected filter wheel in the optical path in response to a photographing request of the user terminal") and Col. 3, Lines 10-22 (clarifying that the, "user terminal may further include a communication unit configured to communicate with the mobile multispectral imaging device to transmit a photographing request or a control command of the controller. The controller may include a zero-point adjustment module configured to adjust a position of the optical filter corresponding to ... an image capturing module configured to acquire spectral images in wavelength bands corresponding to each of the optical filters by continuously adjusting the positions of the plurality of optical filters on the basis of a photographing speed of the photographing unit")), and therefore substantially what is described by claim 17.
However, Song in view of Hwang fails to teach an all-pass optical filter in the light path of said reflected light to generate a red, green, blue (RGB) image to enable identification of said gum disease.
Nevertheless, Yan teaches an all-pass optical filter in the light path of said reflected light (See Yan: Pg. 045007-6, Left Col., Section 6 Discussion, Para. 2 (providing that the analysis was conducted, "with and without filters"); Please note that for the purposes of this examination "an all-pass optical filter" is being interpreted to include the description provided in Paragraph [041] of the present disclosure which says that, "all-pass filter (effectively impl[ies] that no filtering action is performed when this filter is used.") to generate a red, green, blue (RGB) image (See Yan: Pg. 045007-5, Left Col., Section 5 Results and Analysis, Para. 2 (clarifying that, "[e]ach intensity value of ROI in the captured images was calculated, and the values were normalized as red, green, and blue intensities"); Fig. 8 (providing in the caption on pg. 045007-5 that the figure shows the, "representative images of tumor tissues (T) and normal tissues (N) illuminated with ... excitations without or with the bandpass filter")) to enable identification of said gum disease (See Yan: Pg. 045007-5, Left Col., Section 5 Results and Analysis, Para. 1 (clarifying that, "anatomical sites were located in the … gum")).
The teachings of Song, the teachings of Hwang, and the teachings of Yan are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods of diagnostic spectral imaging using a mobile device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Hwang and the teachings of Yan to provide for what is described in claim 17. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries."
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hwang, further in view of Yan as applied to claim 17 above, and further in view of Thierbach.
Regarding claim 18, Song in view of Hwang and further in view of Yan teaches the mobile phone of claim 17 (See above discussion), wherein to enable identification of said gum disease, said processor is further operable to: remove red and blue components of said RGB image to obtain a green image (See Song: Pg. 5322, Section 2.5 Data preparation for dual-modal image classification (providing that design, "create[d] a single three-channel image using the green ... [channel] from the white light image")); convert said green image to a grayscale image (See Song: Fig. 4 (showing a grayscale image of the "new three-channel image  [which] uses the green … [channel] from the white light image," shown above)); apply a histogram equalizer function to said grayscale image to cause equalization and normalization of said grayscale image, and increase contrast in said grayscale image to generate a normalized and contrasted image (See Song: Pg. 5321, Section 2.4 Image enhancement, Para. 1 (stating that an, "adaptive histogram equalization method is used to improve the quality for the images with low brightness and contrast. The method increases contrast by equalizing the distribution of pixel intensities in the image") and Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (clarifying that, "to train the CNN, we create a single three-channel image using the... channels from the white light image and the normalized ratio ... channels from the autofluorescence image as the third channel. The fused data feeds the neural network")); pass said normalized and contrasted image to a pre-trained deep neural net algorithm to classify whether said normalized and contrasted image indicates presence of disease (See Song: Abst. (providing that, "information from the autofluorescence and white light image pair is extracted, calculated, and fused to feed the deep learning neural networks … [and the] results demonstrate the effectiveness of deep learning methods in classifying dual-modal images for oral cancer detection") and Pg. 5322, Section 2.6 Dual-modal deep learning methods, Para. 2 (clarifying that the, "study uses CNN-M pre-trained using ImageNet")), wherein said deep neural net algorithm uses a supervised CNN (convolutional neural network) (See Song: Pg. 5320, Para. 1 (stating that, "a dual-modal CNN [Convolutional Neural Network] classification method for oral cancer for point-of-care mobile imaging applications [is proposed]")); if said pre-trained deep neural net algorithm indicates presence of disease (See Song: Pg. 5323, Section 3. Results (clarifying that, "image pairs are used in the study and are assigned to categories ‘normal’ or ‘suspicious’, where ‘suspicious’ includes images labeled with OPML and malignant lesions")), then to pass said normalized and contrasted image through a thresholding algorithm to create a pixelated image that highlights the areas that have high contrast values (See Song: Pg. 5321, Section 2.4 Image enhancement, Para. 1 (stating that an, "adaptive histogram equalization method is used to improve the quality for the images with low brightness and contrast. The method increases contrast by equalizing the distribution of pixel intensities in the image") and Pg. 5322, Section 2.5 Data preparation for dual-modal image classification, Para. 1 (clarifying that, "to train the CNN, we create a single three-channel image using the... channels from the white light image and the normalized ratio ... channels from the autofluorescence image as the third channel. The fused data feeds the neural network")), and therefore substantially what is described by claim 18.
However, Song in view of Hwang and further in view of Yan fails to teach passing said pixelated image to a contour recognition algorithms to identify and highlight diseased areas in said pixelated image.
Nevertheless, Thierbach teaches passing said pixelated image to a contour recognition algorithms to identify and highlight diseased areas in said pixelated image (See Thierbach: Pg. 2, Para. 8 (providing that in, "this work ... the complementary strengths of CNNs and topology aware active contours [are combined] into a robust workflow to detect and segment cells that ... requires only minimal annotations") and Pg. 4, Section 2.3 Cell Segmentation Workflow (clarifying that the, "basic concept is as follows: Training: Pairs of image stacks (annotated centroids convolved by a spherical kernel and raw data) are fed into MS-D network. The network is trained to directly segment a spherical region of radius 3 around the annotated cell centroid. Prediction: MS-D predicts probability maps of cell positions from the raw image. These centroid probabilities are thresholded and used to initialize the active contour segmentation that segments the cells")).
The teachings of Song, the teachings of Hwang, the teachings of Yan, and the teachings of Thierbach are considered to be analogous to the claimed invention because they are in the same field of apparatus and methods used in diagnostic medical imaging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Song with the teachings of Hwang, the teachings of Yan, and the teachings of Thierbach to provide for what is described in claim 18. This is because Hwang Column 1, Lines 36-45, provides the motivation that its teachings address the problem that in, "existing spectral imaging technique[s,] ... devices must be individually purchased and connected to a computer to receive or analyze acquired images, and thereby additional conditions such as the development of dedicated software and an addition of a device to be connected are required." Furthermore, this is because Yan Page 045007-2, Right Column, Paragraph 3, clarifies the motivation to, "provide clinicians with an objective and reliable method for the accurate diagnosis of oral cancer in clinics or developing countries." Also, this is because Thierbach Page 2, Paragraph 7, provides the motivation that using, "Active Contour methods ... can guarantee the smoothness of contours and a consistent topology ... [which are] features that improve cell segmentation in challenging conditions and prevent splitting and merging of contours during segmentation."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793